UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2009 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 25 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Growth and Income Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Growth and Income Fund, Inc., covering the six-month period from November 1, 2008, through April 30, 2009. The reporting period began with the equities market plummeting severely in late 2008,and rebounding over 20% by the end of the reporting period from dramatic March 2009 lows. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction in economic growth over the fourth quarter of 2008 was followed by a further 6.1% economic contraction during the first quarter of 2009.Yet, the rebound between March 7 and April 30 proved to be one of the more robust in the history of the U.S. stock market. These enormous swings have left investors wondering if the equities market is forecasting sustainable economic improvement, or whether these events represent what many call a bear market rally.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they begin to snap back, the rebounds are often quick and sharp, usually leaving most investors on the sidelines.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2009, Dreyfus Growth and Income Fund produced a total return of 7.90 %. 1 This compares with the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), which produced a total return of 8.52% for the same period. 2 Although a strong rally late in the reporting period helped boost the S&P 500 Indexs overall return, earlier economic instability produced substantial losses among large-capitalization stocks.The fund produced higher returns than the S&P 500 Index, primarily due to its reduced exposure to traditionally defensive stocks and an increased focus on stocks that tend to do well in the early stages of a new economic cycle. The Funds Investment Approach The fund seeks long-term capital growth, current income and growth of income consistent with reasonable investment risk by normally investing primarily in domestic and foreign stocks. We choose stocks through a disciplined investment process that combines computer modeling techniques,bottom-up fundamental analysis and risk management. In selecting securities, we seek companies that possess some or all of the following characteristics: growth of earnings potential; operating margin improvement; revenue growth prospects; business improvement; good business fundamentals; dividend yield consistent with the funds strategy pertaining to income; value, or how a stock is priced relative to its perceived intrinsic worth; and healthy financial profile, which measures the financial wellbeing of the company. Improved Investor Sentiment Lifted Market A severe economic downturn and a persistent banking crisis caused the U.S. stock market to hemorrhage value during the final months of 2008. However, a new calendar year saw the federal government and Federal Reserve Board stage massive interventions to stimulate eco- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) nomic activity and re-energize credit markets, thereby bolstering investor confidence. Several positive economic and corporate earnings reports also led to renewed optimism, driving newly risk-tolerant investors away from traditional safe havens, lifting growth-oriented market indices and disrupting the downward market trend of 2008. Shift from Defensive to Cyclical Stocks Supported Results Our decision to position the fund for a market recovery proved beneficial during the reporting period, as solid stock selections in many traditionally cyclical market segments, including the consumer discretionary sector, buoyed the funds return. For example, electronics retailer Best Buy advanced due to the bankruptcy of a key competitor and stronger-than-expected sales in the first quarter of 2009. Retail giantThe Home Depot benefited from adroit execution by its management team and the apparent stabilization of housing-related trends.The fund also was supported by strong security selections in the financials area. Reduced exposure to some of the sectors worst performers, including Citigroup, which was sold during the reporting period, and solid performance from holdings such as Moodys Investors Service, which saw increased demand in its credit-rating business, boosted the funds relative performance. In the energy sector, relatively light exposure to integrated energy producer Exxon Mobil aided performance as the conglomerate lagged during the reporting period. Lower inventory levels and pent-up demand lifted the returns of some information technology holdings. For example, Internet content delivery provider Akamai Technologies gained value due to strong contract levels, and wireless semiconductor manufacturers QUALCOMM and Broadcom benefited from strong sales trends in the cellular and smartphone markets. However, our stock selection strategy also produced some disappointments in this challenging investment environment. Expectations of national health care reform, together with a move away from traditionally defensive investments, generally created headwinds for health care stocks. Missed earnings expectations and management credibility issues weighed on behavioral hospital operator Psychiatric Solutions, which was sold during the reporting period. McKesson suffered from a slowdown in its pharmaceutical distribution and health care information 4 technology businesses, as well as renegotiations for more favorable pricing by some of the firms larger contract holders. Limited exposure to pharmaceutical developer Schering-Plough, whose stock price increased on merger-and-acquisition speculation, also impeded performance. An overweighted allocation to the traditionally defensive consumer staples area burdened the fund, as did a position in PepsiCo, whose acquisition bids for two of its bottling companies were not well received by the market. Finally, in the telecommunications services sector, an underweighted position inVerizon,which was sold during the reporting period,hindered performance as the companys wireless business continued to fare well. Positioned for a Market Reversal Despite recent reports of ongoing economic weakness, we believe that the effects of a massive government stimulus program and better economic news in the future could extend the rally.We have positioned the fund for a continued rebound by tilting it away from defensive companies and toward what we believe are more economically sensitive businesses with strong business models, healthy balance sheets and adept leadership teams. Accordingly, we have emphasized information technology and consumer discretionary stocks, and we have continued to favor exploration-and-production and oil services firms over more heavily diversified energy conglomerates. We have maintained an underweighted position in telecommunications and utilities stocks, and we have avoided many financials companies, as we believe the full extent of the sectors problems has not yet been fully revealed. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through October 1, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Growth and Income Fund, Inc. from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Expenses paid per $1,000  $ 5.43 Ending value (after expenses) $921.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Expenses paid per $1,000  $ 5.71 Ending value (after expenses) $1,019.14  Expenses are equal to the funds annualized expense ratio of 1.14%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2009 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary11.6% American Eagle Outfitters 110,540 1,638,204 Autoliv 58,660 a 1,447,142 Best Buy 24,280 931,866 Carnival 119,008 a 3,198,935 Gap 167,150 2,597,511 Home Depot 407,835 10,734,217 Johnson Controls 74,930 a 1,424,419 Kohls 41,010 b 1,859,804 Macys 226,390 a 3,097,015 News, Cl. A 368,620 3,044,801 OReilly Automotive 40,610 b 1,577,699 Omnicom Group 149,030 4,689,974 Ross Stores 27,380 1,038,797 Staples 70,700 a 1,457,834 Target 73,830 3,046,226 Time Warner 203,643 a 4,445,527 Consumer Staples11.3% Cadbury, ADR 64,280 1,934,185 Coca-Cola Enterprises 66,180 1,129,031 Colgate-Palmolive 40,875 2,411,625 CVS Caremark 137,112 4,357,419 Kraft Foods, Cl. A 159,639 3,735,553 Lorillard 88,640 a 5,595,843 PepsiCo 209,798 10,439,549 Philip Morris International 279,885 10,131,837 Wal-Mart Stores 29,975 1,510,740 Walgreen 80,900 a 2,542,687 Whole Foods Market 71,680 a 1,485,926 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy12.0% Cameron International 45,690 b 1,168,750 Chevron 138,407 9,148,703 Devon Energy 21,630 1,121,516 Exxon Mobil 53,702 3,580,312 Halliburton 123,620 2,499,596 Hess 42,704 2,339,752 Marathon Oil 115,370 3,426,489 Noble Energy 27,280 1,548,140 Occidental Petroleum 212,320 11,951,493 Southwestern Energy 74,590 b 2,674,797 Transocean 19,100 b 1,288,868 XTO Energy 205,440 7,120,550 Financial13.3% Aflac 22,700 655,803 Ameriprise Financial 40,840 1,076,134 Bank of America 289,910 2,588,896 Chubb 36,030 1,403,369 Fidelity National Financial, Cl. A 82,560 1,496,813 Franklin Resources 100,080 6,052,838 Goldman Sachs Group 20,413 a 2,623,071 Invesco 241,400 3,553,408 JPMorgan Chase & Co. 357,305 11,791,065 Marsh & McLennan Cos. 62,830 1,325,085 MetLife 109,620 3,261,195 Moodys 125,980 a 3,718,930 Morgan Stanley 84,620 a 2,000,417 Prudential Financial 36,800 1,062,784 State Street 69,370 2,367,598 Travelers Cos. 72,110 2,966,605 Wells Fargo & Co. 269,980 a 5,402,300 8 Common Stocks (continued) Shares Value ($) Health Care12.1% Alexion Pharmaceuticals 28,220 a,b 943,112 AmerisourceBergen 56,850 1,912,434 Amgen 63,860 b 3,095,294 Biogen Idec 31,800 b 1,537,212 Boston Scientific 164,350 b 1,382,184 Celgene 42,790 b 1,827,989 Cephalon 13,120 a,b 860,803 Covidien 25,801 850,917 Genzyme 29,870 a,b 1,592,967 Gilead Sciences 73,131 b 3,349,400 Life Technologies 36,553 b 1,363,427 McKesson 40,030 1,481,110 Medco Health Solutions 57,440 b 2,501,512 Merck & Co. 311,710 7,555,850 Owens & Minor 39,860 a 1,382,345 Pfizer 715,232 9,555,500 Schering-Plough 99,060 2,280,361 St. Jude Medical 53,540 b 1,794,661 UnitedHealth Group 38,910 915,163 Vertex Pharmaceuticals 42,230 a,b 1,301,529 Zimmer Holdings 22,590 b 993,734 Investment Trusts.1% iShares Russell 1000 Growth Index Fund 14,990 Industrial9.4% Caterpillar 58,590 a 2,084,632 Cummins 67,120 2,282,080 Danaher 35,370 a 2,067,023 Dover 59,433 1,829,348 Eaton 56,170 2,460,246 General Electric 314,720 a 3,981,208 Honeywell International 96,980 3,026,746 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Illinois Tool Works 97,320 a 3,192,096 Lockheed Martin 38,870 3,052,461 Norfolk Southern 95,200 3,396,736 Paccar 71,000 a 2,516,240 Parker Hannifin 46,440 2,106,054 Union Pacific 48,581 2,387,270 United Parcel Service, Cl. B 24,210 1,267,151 Waste Management 65,641 a 1,750,645 Information Technology21.1% Akamai Technologies 77,851 a,b 1,714,279 Alcatel-Lucent, ADR 416,800 b 1,042,000 Amphenol, Cl. A 41,060 1,389,470 Apple 55,957 b 7,041,069 Autodesk 89,010 b 1,774,859 Broadcom, Cl. A 114,346 b 2,651,684 Cisco Systems 124,088 b 2,397,380 Dolby Laboratories, Cl. A 55,540 a,b 2,228,820 Electronic Arts 83,104 b 1,691,166 EMC 240,320 b 3,011,210 Google, Cl. A 12,526 b 4,959,920 Hewlett-Packard 69,610 2,504,568 Intel 61,806 975,299 International Business Machines 69,140 7,135,939 Juniper Networks 132,140 a,b 2,860,831 Lam Research 73,250 a,b 2,042,210 Microsoft 547,079 11,083,821 Motorola 196,050 1,084,157 Nokia, ADR 373,820 5,285,815 Oracle 263,610 5,098,217 QUALCOMM 143,566 6,075,713 Symantec 66,060 b 1,139,535 Taiwan Semiconductor Manufacturing, ADR 173,260 1,831,358 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) Texas Instruments 250,840 4,530,170 Visa, Cl. A 46,328 a 3,009,467 Materials3.2% Air Products & Chemicals 12,980 855,382 Crown Holdings 42,220 b 930,951 E.I. du Pont de Nemours & Co. 92,080 2,569,032 Freeport-McMoRan Copper & Gold 72,852 3,107,138 Packaging Corp. of America 108,730 a 1,725,545 Potash Corp of Saskatchewan 13,190 1,140,803 Praxair 31,536 2,352,901 Telecommunication Services1.9% AT & T 148,990 3,817,124 Metropcs Communications 85,870 a,b 1,467,518 Windstream 269,040 2,233,032 Utilities3.0% Entergy 53,180 3,444,469 Exelon 42,290 1,950,838 FPL Group 28,920 1,555,607 NRG Energy 53,170 a,b 955,997 PG & E 27,920 1,036,390 Questar 97,830 2,907,508 Total Common Stocks (cost $401,578,347) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,383,000) 2,383,000 c The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned11.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $44,209,923) 44,209,923 c Total Investments (cost $448,171,270) 110.7% Liabilities, Less Cash and Receivables (10.7%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At April 30, 2009, the total market value of the funds securities on loan is $43,771,756 and the total market value of the collateral held by the fund is $44,634,381, consisting of cash collateral of $44,209,923 and U.S. Government and agencies securities valued at $424,458. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 21.1 Industrial 9.4 Financial 13.3 Materials 3.2 Health Care 12.1 Utilities 3.0 Energy 12.0 Telecommunication Services 1.9 Money Market Investments 11.7 Investment Trusts .1 Consumer Discretionary 11.6 Consumer Staples 11.3  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $43,771,756)Note 1(b): Unaffiliated issuers 401,578,347 395,785,489 Affiliated issuers 46,592,923 46,592,923 Cash 10,525 Receivable for investment securities sold 11,822,307 Dividends and interest receivable 493,445 Receivable for shares of Common Stock subscribed 108 Prepaid expenses 38,568 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 298,195 Liability for securities on loanNote 1(b) 44,209,923 Payable for investment securities purchased 10,537,423 Payable for shares of Common Stock redeemed 107,035 Accrued expenses 137,788 Net Assets ($) Composition of Net Assets ($): Paid-in capital 610,610,062 Accumulated undistributed investment incomenet 6,533 Accumulated net realized gain (loss) on investments (205,370,736) Accumulated net unrealized appreciation (depreciation) on investments (5,792,858) Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 43,148,835 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended April 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $29,244 foreign taxes withheld at source): Unaffiliated issuers 5,440,244 Affiliated issuers 8,275 Income from securities lending 69,222 Total Income Expenses: Management feeNote 3(a) 1,463,044 Shareholder servicing costsNote 3(b) 676,604 Professional fees 39,133 Directors fees and expensesNote 3(c) 28,149 Prospectus and shareholders reports 25,377 Custodian feesNote 3(b) 25,213 Registration fees 12,108 Loan commitment feesNote 2 2,319 Miscellaneous 16,492 Total Expenses Lessreduction in mamagement fee due to undertakingNote 3(a) (32,243) Lessreduction in fees due to earnings creditsNote 1(b) (29,066) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (65,383,421) Net unrealized appreciation (depreciation) on investments 24,466,259 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2009 Year Ended (Unaudited) October 31, 2008 Operations ($): Investment incomenet 3,290,611 2,543,425 Net realized gain (loss) on investments (65,383,421) (138,920,821) Net unrealized appreciation (depreciation) on investments 24,466,259 (166,923,555) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (3,747,341) (2,038,947) Net realized gain on investments  (53,558,667) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 4,910,061 11,974,678 Dividends reinvested 3,545,504 53,222,612 Cost of shares redeemed (26,532,378) (66,658,970) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 458,903,706 819,263,951 End of Period Undistributed investment incomenet 6,533 463,263 Capital Share Transactions (Shares): Shares sold 549,206 853,307 Shares issued for dividends reinvested 396,063 3,345,738 Shares redeemed (3,021,503) (4,716,669) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2009 Year Ended October 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.15 17.91 17.35 15.17 14.41 13.64 Investment Operations: Investment incomenet a .07 .05 .10 .12 .22 .09 Net realized and unrealized gain (loss) on investments (.87) (6.59) 2.57 2.21 .73 .78 Total from Investment Operations (.80) (6.54) 2.67 2.33 .95 .87 Distributions: Dividends from investment incomenet (.09) (.04) (.10) (.15) (.19) (.10) Dividends from net realized gain on investments  (1.18) (2.01)    Total Distributions (.09) (1.22) (2.11) (.15) (.19) (.10) Net asset value, end of period 9.26 10.15 17.91 17.35 15.17 14.41 Total Return (%) (7.90) b (38.95) 16.97 15.44 6.63 6.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 c .99 .96 1.01 .99 1.03 Ratio of net expenses to average net assets 1.14 c .99 d .96 1.01 .99 d 1.03 d Ratio of net investment income to average net assets 1.69 c .38 .59 .72 1.45 .66 Portfolio Turnover Rate 71.10 b 131.78 74.43 123.60 72.21 48.04 Net Assets, end of period ($ x 1,000) 399,453 458,904 819,264 773,732 781,485 832,502 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Growth and Income Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company.The funds investment objective is to provide investors with long-term capital growth, current income and growth of income consistent with reasonable investment risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 18 The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 442,378,412   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2009, The Bank of New York Mellon earned $29,667 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains 20 can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $132,581,527 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2008 was as follows: ordinary income $37,463,120 and long-term capital gains $18,134,494.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Line of Credit: The fund participates with other Dreyfus managed funds in a $300 million unsecured line of credit provided by The Bank of New York Mellon (the BNYM Facility) primarily to be utilized for temporary or emergency purposes including the financing of redemptions. The The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) terms of the BNYM Facility limits the amount of individual fund borrowings. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. In connection therewith, the fund has agreed to pay commitment fees on its pro rata portion of the BNYM Facility. During the period ended April 30, 2009, the fund did not borrow under the BNYM Facility. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Manager has agreed to waive receipt of a portion of the funds management fee, in the amount of .10% of the value of the funds average daily net assets until September 30, 2009.The reduction in management fee, pursuant to the undertaking, amounted to $32,243 during the period ended April 30, 2009. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2009, the fund was charged $303,076 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $158,732 pursuant to the transfer agency agreement. 22 The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $29,066 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $25,213 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $2,394 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $241,821, custodian fees $21,824, chief compliance officer fees $2,793 and transfer agency per account fees $64,000, which are offset against an expense reimbursement currently in effect in the amount of $32,243. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $279,124,950 and $292,652,776, respectively. At April 30, 2009, accumulated net unrealized depreciation on investments was $5,792,858, consisting of $22,943,685 gross unrealized appreciation and $28,736,543 gross unrealized depreciation. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Financial Accounting Standards Board released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008.At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 24 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 3, 2009, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2010. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail, no-load, large-cap core funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional large-cap core funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the third quartile of its Performance Group and the fourth quartile of its Performance Universe for the one-year period ended December 31, 2008. For other periods the funds performance was variously above and below the Performance Group and Performance Universe medians. The Board observed that new portfolio managers were assigned to the fund in January 2009 and that it was too soon to effectively evaluate their performance (which was not reflected in the Lipper presentation). Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was higher than the Expense Group median, and the funds actual management fee was lower than the Expense Group median but higher than the Expense Universe median.The funds expense ratio was slightly higher than the medians of the Expense Group and the Expense Universe. After discussions with the Board members, representatives of Dreyfus agreed that, through September 30, 2009, the fund would waive .10 of 1% of its management fee. 26 Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. While the Board was concerned with the funds relative perfor- mance, the Board noted Dreyfus efforts to improve its returns, including the appointment of new portfolio managers, and deter- mined to closely monitor performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. 28 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 29 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 By: /s/ James Windels James Windels, Treasurer Date: June 29, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
